Order unanimously reversed, without costs, and matter remitted to Supreme Court, Erie County, for a hearing, in accordance with the following memorandum: Special Term improperly denied petitioner’s request for upward modification of child support without conducting a hearing. Petitioner alleges that because of a drastic decrease in her income, the current level of child support is inadequate to meet the needs of the parties’ son. Where such allegations are made, a hearing is mandated (see Van Niel v Van Niel, 93 AD2d 986; Huber v Huber, 59 AD2d 1063; Matter of Monesi v Monesi, 55 AD2d 1020). The court also erred in denying petitioner’s request for *1091disclosure of respondent’s financial records (Domestic Relations Law, § 236, part B, subd 4). On remittal, petitioner should be permitted to raise the issue of counsel fees. (Appeal from order of Supreme Court, Erie County, Broughton, J. — modify child support.) Present — Hancock, Jr., J. P., Callahan, Doerr, Den-man and O’Donnell, JJ.